DETAILED ACTION
Specification
The amended specification was received on 18 May 2022.  This amended specification is acceptable.
Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the allowable subject matter of claim 2 indicated in the Office action of 27 August 2021 is included in to the claim. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, an intraoral scanning device including a converter element located between the scanning body and the implant and through which the lower end of the connection element passed in combination with the elements set forth in the claim.
Regarding claim 9, the allowable subject matter of claim 9 indicated in the
Office action of 27 August 2021 was rewritten as an independent claim including all the limitations of the base claim 1.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an intraoral scanning device including a connection element including a thread on the lower end for the fastening thereof to the implant in combination with the elements set forth in the claim.
Regarding claim 12, the allowable subject matter of claim 12 indicated in the Office action of 27 August 2021 was rewritten as an independent claim including all the limitations of the base claim 1.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an intraoral scanning device including a converter element that includes an upper part and a lower part and a through hole in combination with the elements set forth in the claim.
Regarding claim 14, allowable subject matter was indicated in the Office action of 25 February 2022.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an intraoral scanning device including housing on an upper end of the connection element for receiving a magnet and where the magnet is configured to join with an opposing magnet in the scanning body in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772